Order filed December 11, 2013.




                                        In The

                     Fourteenth Court of Appeals
                                    ____________

                                NO. 14-13-01070-CV
                                NO. 14-13-01071-CV
                                NO. 14-13-01072-CV
                                    ____________

     IN THE INTEREST OF A.F.R., B.R.L., S.M.L. AND E.J.R., a Child


                  On Appeal from the 247th District Court
                           Harris County, Texas
       Trial Court Cause Nos. 2012-01622J, 2012-04677J & 2012-16306


                                      ORDER

      These are accelerated appeals from judgments in suits in which the
termination of the parent-child relationship is at issue

      The notices of appeal were filed November 18, 2013.            Appellant has
established indigence or is presumed to be indigent. See Tex. R. App. P. 20.1(a).
The reporter’s record was due within 10 days after the notice of appeal was filed.
See Tex. R. App. P. 35.1(b); 28.4(a)(1). The record has not been filed.
      Appeals in parental termination cases and child protection cases are to be
brought to final disposition within 180 days of the date the notice of appeal is
filed. See Tex. R. Jud. Admin. 6.2(a). The trial and appellate courts are jointly
responsible for ensuring that the appellate record is timely filed. See Tex. R. App.
P. 35.3(c). The trial court must direct the court reporter to immediately commence
the preparation of the reporter’s record and must arrange for a substitute reporter,
if necessary. See Tex. R. App. P. 28.4(b)(1).

      Because the reporter’s record has not been filed timely in this accelerated
appeal, we issue the following order:

      We order Phyllis Gonzalez, the court reporter, to file the record in this
appeal on or before December 23, 2013. If she does not timely file the record as
ordered, the court will issue an order requiring the trial court to hold a hearing to
determine the reason for the failure to file the record.



                                    PER CURIAM